Citation Nr: 1108732	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  07-20 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of the Veteran who is reported to have had active service from December 1990 to June 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2006 by the Department of Veterans Affairs (VA), Nashville, Tennessee Regional Office (RO).  


FINDINGS OF FACT

1.  The record reflects that the Veteran died in November 2005, at the age of 61; the death certificate noted that the cause was due to multiple blunt force injuries (following a motor vehicle accident); the autopsy report shows numerous pathological diagnoses, including abrasions and contusions to the chest, aortic laceration, and severe coronary artery arthrosclerosis. 

2.  VA treatment records dated in August 2005 show that the Veteran had been experiencing spontaneous episodes of syncope and unconsciousness and that he had severe coronary artery disease (CAD); a defibrillator was implanted later that same month.  

3.  At the time of the Veteran's death, service connection was in effect for residuals of myocardial infarction (evaluated as 100 percent disabling); chronic fatigue syndrome (evaluated as 40 percent disabling); and persistent instability of the right knee (evaluated as 10 percent disabling).  

4.  While there is an opinion from a VA examiner that indicates that service-connected heart condition did not cause or contribute to the cause of the Veteran's death, a private examiner has provided an opinion that supports such a relationship.

5.  After resolving all doubt in the appellant's favor, the medical evidence is sufficient to establish that the Veteran's service-connected heart condition, namely residuals of a myocardial infarction, contributed to cause the Veteran's death.


CONCLUSION OF LAW

A disease of service origin caused the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.102, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a result of the Board's decision to grant entitlement to service connection for cause of the Veteran's death, any failure on the part of VA to notify and/or develop the claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010) (VCAA) cannot be considered prejudicial to the appellant.  The Board will therefore proceed to a review of the claim on the merits.

Entitlement to Service Connection for Cause of Death

The appellant asserts that the Veteran's death was the result of his service-connected heart disorder.  In particular, she contends that Veteran suffered from a stroke or heart attack while driving and that this in turn caused him to lose control of his vehicle and crash.  

In this regard, the record clearly establishes that the Veteran was involved in a fatal motor vehicle accident in November 2005.  Both the autopsy report and the death certificate reflect that the immediate cause of death was due to traumatic injury and multiple blunt force injuries, respectively.  There were no underlying causes of death noted on either the autopsy report or on the certificate of death.  

The law provides DIC for a spouse of a veteran who dies from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

If the disorder is a chronic disease, service connection may be granted if it becomes manifest to a degree of 10 percent within the presumptive period; the presumptive period for cardiovascular disease is one year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Additionally, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2010).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).

As was noted above, the Veteran served on active duty from December 1990 to June 1991.  Medical records from his active duty service show that the Veteran suffered from a heart attack in October 1990.  Post-service private and VA treatment records indicate continuing treatment for hypertension and severe coronary artery disease, and evidence of coronary artery by-pass surgery and implantation of a cardioverter defibrillator device (ICD) in August 2005.  VA treatment records reflect that the Veteran had been suffering from episodes of unconsciousness and syncope resulting in the implantation of the ICD in 2005.  These episodes were not preceded by chest pain, dizziness, or palpitations, but rather appeared to have manifested quickly and without warning.  The last VA treatment record in the claims file is dated in August 2005, approximately one and one-half months prior to the Veteran's death.  This record reflects that the ICD device was successfully implanted but that extensive defibrillation testing was not performed due to the Veteran's "severe coronary disease and low ventricular function."  

Again, the Veteran died in November 2005.  The November [redacted], 2005 Medical Examiner's Report indicates that the "probable cause of death" was due to traumatic injury.  There were noted blunt force injuries to the head, neck, torso, and upper/lower extremities.  Other pathological diagnoses included coronary artery atherosclerosis (severe, with remote myocardial infarction), aortic atherosclerosis, and nephroscelerosis.  It was noted that alcohol and hydrocondone were found at the scene of the accident.  A contemporaneous toxicology report confirmed that the Veteran had 0.1% ethanol in his bloodstream at the time of his death.  Notably, however, the toxicity screening for drugs was negative.  

The certificate of death likewise noted that the immediate cause of death was due to multiple blunt force injuries.  No underlying causes were noted.  

The official crash report indicates that the Veteran was driving when he traveled left of the center line and continued down into an embankment where the car overturned before coming to an uncontrolled stop.  The report shows that there were no adverse road conditions and no apparent hazards at the time of the accident.  

In addition to the appellant's lay statements, which will be further discussed below, the record contains several medical opinions with respect to the cause of the Veteran's death.  

In this regard, the record contains a May 2006 statement from the Veteran's longtime treating physician's assistant (PA), D. Adkisson.  In this statement, D. Adkisson indicated that he had reviewed the police report associated with the accident, the negative toxicity screen for drugs, the borderline alcohol (ETOH) level, the lack of firing of the defibrillator (which was apparently retrieved and evaluated by VA after the accident), and the inability of the coroner to rule out coronary etiology due to extensive damage in his chest from the blunt force trauma.  Based on the foregoing, and in light of the Veteran's history of coronary artery disease, he opined that the Veteran most likely suffered from a heart attack or stroke which caused him to have the car accident.  

In this same vein, the appellant has submitted statements from two eye witnesses who saw the accident occur and who believed that the Veteran had suffered a heart attack.  See Statements from C.D., and S.B.  At least one of the eye witness accounts indicates that the Veteran "appeared to be unconscious" prior to the crash and that his hands were not on the steering wheel.  

In July 2009 VA obtained an opinion as to the cause of the Veteran's death.  The VA examiner determined that it was at least as likely as not that the service-connected heart disability was the cause or otherwise contributed to the Veteran's death.  However, in his rationale for such opinion, the VA examiner explained that he supported the autopsy report and death certificate findings, both of which indicated that multiple blunt force injuries were the cause of death.  He also noted that the defibrillator reportedly did not "fire" prior to the accident which suggested that a cardiovascular event did not occur at that time.  In light of the inconsistent opinion and accompanying rationale, the Board remanded the Veteran's appeal for further clarification in March 2009.  

In a September 2009 VA addendum to the July 2009 VA examination report, the examiner clarified his opinion, stating that it was less likely than not that the cause of death of the Veteran was related to his heart.  He again explained that he concurred with the autopsy report and that because such report failed to show "new" myocardial infarction (as opposed to remote MI); the examiner essentially believed that the Veteran's death was due to blunt force trauma.  

There is a second opinion of record from D. Adkisson, P.A., dated in August 2009.  The statement indicated that his opinion was a "post facto" opinion based on previous medical history, circumstances provided by the appellant regarding the days leading to the accident, and the facts stated in the final medical and police reports.  The P.A. noted that the Veteran had been suffering from CAD and that he experienced a MI only several months prior to his accident.  Two months prior to the MVA he had a defibrillator device implanted.  According to the Veteran's wife, who is a nurse and who is competent to report on such matters, the Veteran experienced some "event" just two days prior to the accident which caused an inability to write or think clearly.  As stated in his previous opinion, the D. Adkisson noted that on the final medical and police reports, there was no indication that the Veteran had applied the brakes at the time of the accident; moreover, the toxicology screening was negative and there was no firing of his defibrillator despite documented blunt force trauma to the chest.  Such findings, he indicated, were suggestive of either an acute MI or stroke.  While acknowledging that his findings were subjective, he emphasized that they were based upon multiple objective findings that clearly supported his opinion.  

The Board acknowledges that the record contains two contradicting medical opinions.  Indeed, it was clearly the opinion of the September 2009 VA examiner that the Veteran's death was not related to his service connected heart condition.  He essentially rationalized that if the Veteran had, in fact, suffered from a heart attack immediately prior to the accident, the defibrillator would have fired. 

On the other hand, after review of VA treatment records and medical/autopsy and police reports, Mr. Adkisson (P.A) concluded that the Veteran likely had an acute heart attack or stroke which induced unconsciousness immediately preceding the fatal crash.  And while Mr. Adkisson agreed that the defibrillator had not "fired" prior to the Veteran's death, Mr. Adkisson believed that there was doubt to be resolved in that the coroner was unable to rule out any coronary etiology due to extensive blunt force trauma in the chest area.  Mr. Adkisson provided additional rationale for his opinion, noting that the Veteran had not applied his brakes at the time of the accident; that he had a negative toxicology screening (despite documentation showing that he was on numerous medications) but a positive ETOH reading; that the defibrillator had not fired despite blunt force trauma to the chest; and that he had a significant history of very severe CAD and MIs prior to his death in 2005.  

Based on the foregoing, the Board finds that the VA opinion inadequately addresses the issue of whether the Veteran's service-connected heart condition contributed to the cause of the Veteran's death, and that the opinion did not explain how blunt force trauma to the chest would have affected the firing of the defibrillator and/or whether the Veteran's recent history of syncopal episodes (unconsciousness), CAD, and a recent MI could have increased the likelihood of such events occurring again without warning.  

For these reasons, the Board finds the opinion of the Veteran's longtime treating PA to be more persuasive than that of the VA examiner's.  Indeed, his opinion was based upon a through contemplation of the facts and circumstances leading to, and surrounding the Veteran's death (including autopsy and police reports), and a comprehensive understanding of the Veteran's extensive cardiac and medical history.  Therefore, as the VA medical opinion fails to consider certain pertinent facts/circumstances as explained above, the Board assigns greater probative value to Mr. Atkisson's opinion in determining whether the Veteran's heart condition contributed to his death.  

In addition to the medical evidence outlined above, the record also contains competent and credible lay evidence indicating that the Veteran had not applied his brakes at the time of the accident and that he was unconscious prior to the crash. See Eye Witness Statements.  While the eye-witnesses to the accident cannot opine to issues of medical causation or etiology, they are competent to testify as to the presence of observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran's widow (i.e., the appellant), who is a nurse, has provided numerous statements reflecting her belief that the Veteran suffered from a series of mini-strokes in the days leading to his fatal car accident; that he was experiencing depression, confusion, elevated blood pressure, and chest pains in late October 2005; that he was having increased chest pain and discomfort from the time his defibrillator was implanted in August 2005 to the time of his death; and that due to the violent impact of the accident, it was impossible to determine if he experienced a heart attack or stroke prior to the impact.  She also noted that the there were inconsistencies within the toxicology report to the extent that she routinely administered the Veteran's medications to him, and yet, no such medications were found in his blood stream at the time of death.  

In this regard, the Board notes that the appellant, a nurse, is competent to offer an opinion based on her medical training, and that her statements are largely consistent with other medical evidence of record including VA treatment records, the toxicology report, and the opinion of the Veteran's P.A.

Again, at the very least, Mr. Atkisson's opinion places the evidence in relative equipoise on the causation issue.  Given his opinion, and further considering the appellant's credible statements, the facts and circumstances surrounding the accident (i.e., eye-witness accounts, crash report, autopsy report, etc.,), and the Veteran's extensive cardiac history, the Board finds that there is an approximate balance between the positive and negative evidence.  Therefore, the benefit of the doubt is given to the appellant and the claim is granted. 38 C.F.R. § 3.102 (2010). 


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


